Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on March 18, 2021 have been considered and an office action on the merits follows. As directed by the amendment, Claims 1-9 and 13-20 have been amended, and Claims 10-12 stand as originally filed. Accordingly, Claims 1-20 are pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) Rejection previously set forth. Applicant’s amendments to the Drawings were received on March 18, 2021 and have been entered. Applicant’s amendments to the Drawings have overcome each and every Drawing Objection previously set forth. Applicant’s amendments to the Specification were received on March 18, 2021 and have been entered. Applicant’s amendments to the Specification have overcome each and every Specification Objection previously set forth.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 (and 10-12 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the recitation of the limitation, “wherein the rear surface of the strap is removably, selectively coupled to the interior layer of the garment near the midpoint of the strap and permanently coupled to both the interior layer and the exterior layer of the garment near the lateral ends, such that the strap is configured to be simultaneously attached to the interior layer at the midpoint and the two lateral ends,” is unclear. How can the rear surface of the strap be selectively attached to the garment’s interior and that same rear surface of the strap be permanently attached to both the interior and exterior layers of the garment at the ends? How can the rear surface be attached to both the inside and the outside of the garment at the same time, and then be configured to attach to just the interior? Does the strap extend through the interior layer to the exterior of the garment? Therein the metes and bounds of the claim are indefinite. For examination purposes the claim is being interpreted as, “wherein the rear surface of the strap is removably, selectively coupled to the interior layer of the garment near the midpoint of the strap and permanently coupled to the interior layer near the lateral ends, such that the strap is configured to be simultaneously attached to the interior layer at the midpoint and the two lateral ends.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-7, 9, 11-13, and 16-20 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Spitz US 4261059 A (herein after Spitz) on view of Hettinger US 4449253 A (herein after Hettinger).
Regarding independent Claim 1, Spitz teaches a garment (Spitz Fig. 2) comprising: an strap having an elastomeric portion (Spitz Claim 2, “securing means comprise an elastic strap,”) and three loci (See Spitz Annotated Fig. 4), a first locus and a second locus being permanently attached to the garment (See Spitz Annotated Fig. 4 in which it shows a first and second loci attached to a garment; as for permanently attached [i.e. "not selectively attached" per Applicant's Spec ¶0027 see fastened ends of strap in Spitz Annotated Fig. 4) and a third locus being removably, selectively attached to the garment (Col. 5, l. 58-60; also illustrated in Spitz Annotated Fig. 4), wherein the strap is configured to selectively include first and second pathways or a single pathway (See Spitz Annotated Fig. 4 in which the strap can contain first and second pathways when the hook and loop attachment on the rear of the strap adjoins with the hook and loop portion on the garment, or one pathway when the selective hook and loop attachments on the rear of the strap and on the garment do not adjoin), and wherein two of the loci of the strap is directly attached to a liner of the garment to form the first and second pathways (Spitz Annotated Fig. 4).
Spitz teaches two of the loci being directly attached to a liner of the garment.  However, Spitz is silent on a third loci of the strap is directly attaching to the garment.
Hettinger teaches an upper body garment with a third loci (Hettinger, Fig. 4, #30) that is directly attached to the garment (Hettinger Col. 2, l. 28-41).
Both Spitz and Hettinger teach analogous inventions in the art of straps on garments. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Spitz to include a third loci (Hettinger Fig. 4, #36) that is directly attached to the liner of the garment as taught by Hettinger so that the strap (which already has hook and loop fastener on its rear surface) would be capable of attaching to the liner when the sleeve of Spitz is in use thereby preventing snagging or bunching of the strap.

    PNG
    media_image1.png
    466
    565
    media_image1.png
    Greyscale

Regarding Claim 2, the modified device of Spitz discloses the garment of claim 1, wherein the third locus is removably, selectively attached by a hook and loop fastener mounted to a rear surface of the strap (Spitz Fig. 4), the rear surface of the strap being arranged to face the garment (Spitz Fig. 4), and the hook and loop fastener defining an inner boundary for the first and second pathways (See Spitz Annotated Fig. 4 in which a hook and loop fastener is shown attached to the rear of a strap that is opposite the face of the garment. When the hook and loop on the rear of the strap is adjoined to the hook and loop on the face of the garment, they will together define an inner boundary for the first and second pathways).
Regarding Claim 4, the modified device of Spitz discloses the garment of claim 1, further comprising: first and second armholes (Spitz Col.5, l. 14-15); a collar (Spitz Col. 3, l. 43); and a back panel (Spitz Claim 1, “an outerwear jacket… comprising… a torso portion adapted to fit at least around the back”; indicating the jacket has at least one panel along the back side).

    PNG
    media_image2.png
    643
    560
    media_image2.png
    Greyscale

Regarding Claim 6, the modified device of Spitz discloses the garment of claim 1, wherein the elastomeric portion of the strap assists in retaining a fabric member between the strap and the garment (Spitz Col. 2, l. 47-50), the fabric member being retained in either the first pathway or the second pathway or both (See Spitz Fig.2 which shows a fabric member retained in both pathways of the strap).
Regarding Claim 7, the modified device of Spitz discloses the garment of claim 1, wherein the strap includes a length greater than a width (See Spitz Annotated Fig. 2 which illustrates a strap with a length greater than its width), the first and second pathways being positioned adjacent and parallel to each other along the length of the strap (See Spitz Annotated Fig. 4 in which it shows the two pathways adjacent and parallel to each other along the length of the strap).
Regarding independent Claim 9, as best can be understood, Spitz teaches a system comprising: a strap attached inside a garment (Spitz Col. 2, l.47-50), the garment further comprising: an interior layer disposed adjacent an exterior layer (Spitz Col. 4, l. 47-48); a pair of arm receptacles positioned between an upper edge and a lower edge of the garment (See Spitz Fig. 2 in which reference number 50 is the fly around an arm opening that is in between the upper [collar hem] and lower edges [bottom hem] of the garment); and a loop disposed below a collar of the garment (See Spitz Fig. 3 in which reference number 64 is pointing to a closed strap that is forming a loop below the collar of the vest); and the strap further comprising: an elastomeric portion (Spitz Claim 2, “securing means comprise an elastic strap,”); a front surface and a rear surface (See Spitz Fig. 4 in which shows a strap with two sides; a front surface facing outward and a rear surface facing the liner); and a midpoint and two lateral ends (See Spitz Fig. 2 in which shows a strap with two ends and thus a midpoint in-between the two ends); wherein the rear surface of the strap is removably, selectively coupled to the interior of the garment near the midpoint of the strap (Spitz Annotated Fig. 4 shows the rear surface being able to attach to the interior of the garment) and permanently coupled to the interior layer near the lateral ends (Spitz Annotated Fig. 4), such that the strap is configured to be simultaneously attached to the interior of the garment at the midpoint and the interior layer at the two lateral ends (Spitz Annotated Fig. 4); wherein the strap is positioned between the pair of arm receptacles (See Spitz Annotated Fig. 3 in which a strap is shown positioned between the set of arm receptacles) and below the loop of the collar (See Spitz Fig. 3 in which reference number 64 is pointing to a closed strap that is forming a loop below the collar of the vest); and wherein the strap receives a fabric member adjacent the rear surface (Spitz Col. 2, l. 38-41).
Spitz is silent on the rear surface of the strap is removably, selectively coupled to the garment near the midpoint of the strap, such that the strap is configured to be attached to the garment at the midpoint.
Hettinger teaches an upper body garment with a rear surface strap that is removably, selectively coupled to the garment near the midpoint of the strap (Hettinger Fig. 4, #30), such that the strap is configured to be attached to the garment at the midpoint (Hettinger Fig. 4, strap apex #30 shown to have hook #34 and loop #36 to attach the strap to the garment #10).
Both Spitz and Hettinger teach analogous inventions in the art of straps on garments. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Spitz with the teachings Hettinger such that there would be a bit of hook and loop fastener on the interior layer of the garment so that the strap (which already has hook and loop on its rear surface) would be capable of attaching to the interior layer of the garment when it is not in use, thereby preventing snagging or bunching of the strap when the garment is being worn.
Regarding Claim 11, as best can be understood, the modified device of Spitz teaches the system of claim 9, wherein the elastomeric portion of the strap (Spitz Claim 2) causes the fabric member to be retained between the rear surface and the interior layer (Col. 5, l. 29-30).
Regarding Claim 12, as best can be understood, the modified device of Spitz teaches the system of claim 1, wherein the strap may selectively include two pathways or one pathway (See Spitz Annotated Fig. 4 in which the strap can contain first and second pathways when the hook and loop attachments on the rear of the strap and the hook and loop attachment on the garment adjoin, or one pathway when the selective hook and loop attachment on the back of the strap do not adjoin with the hook and loop portion on the garment).
Regarding independent Claim 13, Spitz discloses a system comprising: a garment having a liner (Spitz Fig. 2, #44) and a back panel (Spitz Claim 1; also see Spitz Fig. 2, #34), and an elastomeric strap (Spitz Claim 2) having first and second lateral ends (Spitz Fig. 2 shows a strap with two lateral ends), a medial portion equidistant from the first and second lateral ends (Spitz Fig. 2 in which shows a strap with two lateral ends and thus a midpoint halfway between the two lateral ends), and a front surface and a rear surface (Spitz Fig. 4 in which shows a strap with two sides; a front surface facing outward and a rear surface facing inward), wherein the rear surface is configured to be attached (Spitz Annotated Fig. 4 in which it shows a hook and loop attachment on the rear of the strap) to the liner (Spitz Annotated Fig. 4 shows the strap attached to the liner #44) and the back panel of the garment (Spitz Col. 2, l. 47-50), and wherein each of the first and second lateral ends (Spitz Annotated Fig. 4) of the elastomeric strap (Spitz Fig. 2 in which shows a strap with two lateral ends and thus a midpoint halfway between the two lateral ends) are directly attached to the liner of the garment when the system is in a closed state (Spitz Annotated Fig. 4 and Spitz Fig. 2).
 Spitz is silent on the rear surface is configured to be removably, selectively attached to the garment, and wherein the medial portion of the strap is directly attached to the garment when the system is in a closed state.
Hettinger teaches an upper body garment with a strap, upon which the rear surface is configured to be removably, selectively attached to the garment (Hettinger Fig. 4, strap apex #30 shown to have hook #34 and loop #36 to attach the strap to the garment #10), and wherein the medial portion of the strap (Hettinger Fig. 4, #30) is directly attached to the garment when the system is in a closed state (Hettinger Col. 2, l. 28-42).
Both Spitz and Hettinger teach analogous inventions in the art of straps on garments. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Spitz with the teachings Hettinger such that there would be a bit of hook and loop fastener on the interior layer of the garment so that the strap (which already has hook and loop on its rear surface) would be capable of attaching to the interior layer of the garment when it is not in use, thereby preventing snagging or bunching of the strap when the garment is being worn.
Regarding Claim 16, the modified device of Spitz teaches the system of claim 13, wherein a compressive force exists between the rear surface and the liner (Spitz Col. 5, l. 10-11 and Col. 3, l. 49).
Regarding Claim 17, the modified device of Spitz teaches the system of claim 13, further comprising a closed state wherein a first pathway is formed between the first lateral end and the medial portion (See Spitz Annotated Fig. 4 in which the strap has two ends and a hook and loop attachment in the middle of the strap. When the hook and loop attachment adjoins with the hook and loop attachment on the garment, this in turn creates two pathways; one pathway between the first lateral end and the median, and the second pathway between the lateral end and the median), a second pathway is formed between the second lateral end and the medial portion, and the first and second pathways are parallel to each other (See Spitz Annotated Fig. 4 in which shows two pathways that are parallel to one another).
Regarding Claim 18, the modified device of Spitz teaches the system of claim 13, further comprising an open state wherein the rear surface is detached from the liner (Spitz Col 5. l. 10-13, “The strap 64 securely holds whatever is placed between it and the inside of flap 44, but can easily release whatever is placed therethrough,” and thus when the strap releases it is detached from the garment— which serves to line the jacket [See Spitz Fig. 2]— and in an open state).
Regarding Claim 19, the modified device of Spitz teaches the system of claim 13, wherein the elastomeric strap is positioned between a pair of arm holes and below a collar of the garment (See Spitz Fig. 3).
Regarding Claim 20, the modified device of Spitz teaches the system of claim 13, wherein the elastomeric strap retains a fabric member having no ends (Spitz Col. 5, l. 10-11).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Spitz US 4261059 A in view of Hettinger US 4449253 A further in view of Regal US 2019993 A (herein after Regal). 
Regarding Claim 3, Spitz teaches the modified garment with the limitations as described above.
Spitz is silent on whether the first and second loci of the strap are permanently attached by stitching.
Regal teaches a coat-type garment for storing accessories which contains an interior scarf holder made of a ribbon which has a length approximately equal to the width of the average scarf and is sewed at both ends to the garment lining or, at any rate, to the inside of the garment (Regal, Col 1, l. 39-42).
Spitz and Regal have analogous inventions in the field of integrated accessory holders in garments. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Spitz with the teachings Regal such that the strap of Spitz would be affixed at the lateral ends to the garment liner using stitching as taught by Regal. Stitching is a well-known and fundamental technique in the art for attaching textiles to one another in a permanent (non-selective) fashion and it would have been an evident method to utilize to attach the strap to the inside of a garment. 
Claims 5, 8, 10, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Spitz US 4261059 A in view of Hettinger US 4449253 A.
Regarding Claim 5, Spitz teaches the modified garment with all of the limitations as discussed above, but fails to teach specifically where the strap is disposed equidistant from the first and second armholes at a distance below the collar, the distance between 100 mm and 178 mm as presently claimed. It is noted that Applicant has not stated nor provided evidence of any criticality, unexpected result, change in function, or unpredictability/synergy with respect to this choice in placement and size. Further, it appears the device of Spitz would work equally well having any placement within the interior of the garment and having any sized strap appropriate for securing the sleeve. It is stated in the art of Spitz, “Although particular embodiments of the invention have been described and illustrated herein, it is recognized that modifications and equivalents may readily occur to those skilled in the art. For example, the positioning of the detached sleeves 48 can be predetermined or selected to be at different orientations on the interior of the jacket, as well as different locations on the jacket.” (Spitz, Col. 6, l. 61-67) Therein it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to modify Spitz to achieve the placement and sizes claimed for the strap (noting that it has been held that when the difference between the prior art and the claimed invention is merely a change in size, that it does not affect the function of the device, a finding of prima facie obviousness is appropriate.)
Regarding Claim 8, Spitz teaches the modified garment with the limitations as described above.
Spitz is silent on the strap further includes a buckle for removably, selectively attaching accessories thereto.
Spitz teaches in an alternative embodiment of a hook (hook 108) and eye (loop 106) buckle, the loop 106 is constructed on the outside of the sleeve 48. A hook 108, constructed for example of metal is fastened to the inside ply 34 of the flap 44, having an upwardly directed opening. The hook is permanently constructed on the inside ply 34. (Spitz, Col. 6, l. 34-36 and Fig. 6). The word “buckle” is defined by Merriam-Webster as, “a fastening for two loose ends that is attached to one and holds the other by a catch.” In the case of Spitz, Loose End 1 is the sleeve and the loop that is attached to it, Loose End 2 is the garment that the hook is attached to, and the hook itself is the Catch (See Annotated Spitz Fig. 6.) The Catch which is attached to Loose End 2 would join under the loop of Loose End 1, thereby fastening the two loose ends together. 

    PNG
    media_image3.png
    377
    486
    media_image3.png
    Greyscale

Spitz’s art and all embodiments therein are in the field of integrated accessory holders in the interior of garments. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the strap of Spitz with the alternative embodiment of Spitz such that the strap would also include a buckle (in this case a hook and eye buckle) to attach accessories (such as gloves, hats, or ear bands) to thereby facilitating, “access to them during storage or retrieval of the garment,” (Applicant’s Specification ¶0033).
Regarding Claim 10, as best can be understood, Spitz teaches the modified system with the limitations as described above.
Spitz is silent on the strap further includes a buckle for removably, selectively attaching accessories thereto.
Spitz teaches in an alternative embodiment of a hook (hook 108) and eye (loop 106) buckle, the loop 106 is constructed on the outside of the sleeve 48. A hook 108, constructed for example of metal is fastened to the inside ply 34 of the flap 44, having an upwardly directed opening. The hook is permanently constructed on the inside ply 34. (Col. 6, l. 34-36 and Spitz Fig. 6). The word “buckle” is defined by Merriam-Webster as, “a fastening for two loose ends that is attached to one and holds the other by a catch.” In the case of Spitz, Loose End 1 is the sleeve and the loop that is attached to it, Loose End 2 is the garment that the hook is attached to, and the hook itself is the Catch (See Annotated Spitz Fig. 6.) The Catch which is attached to Loose End 2 would join under the loop of Loose End 1, thereby fastening the two loose ends together.
Spitz’s art and all embodiments therein are in the field of integrated accessory holders in the interior of garments. Therefore, to would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the strap of Spitz with the alternative embodiment of Spitz such that the strap would also include a buckle (in this case a hook and eye buckle) to attach accessories (such as gloves, hats, or ear bands) to thereby facilitating, “access to them during storage or retrieval of the garment,” (Applicant’s Specification ¶0033).
Regarding Claim 14, Spitz teaches the modified garment with all of the limitations as discussed above, but fails to teach specifically the rear surface is configured to be removably, selectively attached to the liner at a midpoint of the strap. It appears the device of Spitz would be equally as capable of being attached to a liner as it would be to a sleeve, as described above. Therein it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to modify Spitz to achieve the configuration as claimed (noting that it has been held that when the difference between the prior art and the claimed invention is merely a change in position of the selective attachment, that it does not affect the function of the device, a finding of prima facie obviousness is appropriate).
Regarding Claim 15, Spitz teaches the modified garment with all of the limitations as discussed above but fails to teach specifically the stitching permanently attaches the strap to the back panel of the garment, the stitching extending through the front surface and the rear surface of the strap, the liner, and the back panel. It is noted that Applicant has not stated nor provided evidence of any criticality, unexpected result, change in function, or unpredictability/synergy with respect to the strap being stitched through the front and rear surfaces, the liner, and the back panel verses any one of these alone. It would seem that the strap would function as expected if it were affixed to the liner alone so long as the bulk of the sleeve passed through did not to exceed the tearing strength of the liner fabric and/or the tensile strength of the stitching thread. Therein it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to modify Spitz to achieve the strap stitch layering depth as claimed (noting that it has been held that when the difference between the prior art and the claimed invention is merely a change in stitch layer depth, that it does not affect the function of the device, a finding of prima facie obviousness is appropriate.)
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks filed March 18, 2021, with respect to the rejection(s) of claim(s) 1, 9, and 13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Spitz in view of Hettinger. See Office Action above.
Regarding independent Claim 1, Applicant argues that, “Spitz fails to disclose a garment that includes a strap having three loci being directly coupled to a liner of the garment, as required by claim 1,” and “As such, Spitz fails to anticipate each and every limitation of claim 1.” The Examiner agrees. The newly added claim limitations in Claim 1 are now rejected as unpatentable over Spitz in view of Hettinger. See Office Action above.
Regarding Independent Claim 9, Applicant argues that, “Spitz fails to disclose that the strap 64, or an alternative thereof, is configured to be simultaneously attached to the inside ply 34 at a midpoint and two lateral ends, as required by claim 9.” The Examiner agrees. The Examiner agrees. The newly added claim limitations in Claim 9 are now rejected as unpatentable over Spitz in view of Hettinger. See Office Action above.
Regarding Independent Claim 13, Applicant argues that, “Spitz fails to disclose that the strap 64, or an alternative thereof, has a medial portion and lateral ends directly attached to a liner of a garment, as required by claim 13.” The Examiner agrees. The newly added claim limitations in Claim 9 are now rejected as unpatentable over Spitz in view of Hettinger. See Office Action above.
Applicant submits that all dependent Claims of 1 (Claims 2-8), 9 (Claims 10-12), and 13 (Claims 14-20) should be reconsidered as patentable based on foregoing amendments to the independent claims and clarifications. However, as discussed in the rejection and arguments above, Claims 1, 9, and 13 are not allowable over the new grounds of rejection. Therefore these arguments have not been found convincing and the rejections of Claims 1-20 have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bursteen US 912229 A teaches an overcoat with a flap and buckle in the interior for storing a hat and umbrella.
Rolinick 1629840 A teaches an overcoat with an interior muffler storage system
Elliott US 2015/0189931 A1 teaches a hand wear retention system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is 571-272-6804.  The examiner can normally be reached on Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732